Citation Nr: 1721635	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  05-28 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for left knee arthritis.

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lakewood, Colorado, which, in pertinent part, continued a 10 percent rating for left knee arthritis; and granted a 20 percent rating for lumbar spine DDD, effective July 6, 2004.  Jurisdiction has since been transferred to Phoenix, Arizona.

The Board notes that in July 2012, the Veteran filed a claim for an increased rating for his service-connected cervical spine DDD.  In an April 2013 rating decision, the RO decreased the cervical spine DDD disability rating to 10 percent, effective September 17, 2012.  As the Veteran has not expressed disagreement with this rating, this matter is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, the appeal related to the appropriate rating for the Veteran's left knee arthritis and lumbar spine DDD must be remanded for action in accordance with a recent decision of the Court of Appeals for Veterans Claims (Court).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. While both of the Veteran's knees are disabled (thus, preventing comparison of the left knee to an undamaged right knee), the October 2004, July 2008, and March 2013 VA examiners did not specify whether testing was completed in both active and passive motion, and in weight-bearing and nonweightbearing.  In light of the Court's holding in Correia, coupled with the fact that VA has not assessed the severity of either disability in over four years, the Board finds that a remand is appropriate to afford the Veteran an updated and complete spine and knee examination.   

In addition, the Board observes that the most recent VA outpatient treatment records within the claims file are dated in March 2013. On remand, the RO should obtain and associate with the record all updated VA treatment records related to the left knee arthritis and lumbar spine DDD. 38 C.F.R. § 3.159 (c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain current VA treatment records related to treatment of the Veteran's left knee arthritis and lumbar spine DDD dated from March 2013 to the present. Associate all records obtained with the Veteran's claims file. 

2. The Veteran should be afforded a VA examination(s) in order to determine the current severity of his service-connected left knee arthritis and lumbar spine DDD. All pertinent evidence should be made available to and reviewed by the examiner. The examiner must make all findings relative to rating the Veteran's disabilities, to include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disabilities on his occupational functioning and daily activities. The AOJ should ensure that the examiner provides all information required for rating purposes. 

3. When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




